GATES, J.
(.dissenting’). Our statute upon appeals from the circuit court to the Supreme Court -was taken from- Wisconsin in 1887. So far as I have been a-ble- to ascertain, the only other states that have a section of statute corresponding with, section 451, C. C. P., are Wisconsin and North Dakota. That section reads as. follows:
“If the- judgment appealed- from direct the abatement, or restraint of the continuance' of a nuisance, either public' or private, the execution of the judgment 'shall.not be stayed -by the appeal unless an undertaking -be' entered into on the part of the appellant, by at least two sureties, in such sum -as the court, or presiding judge thereof, shall -direct, to the 'effect that the appellant will .pay all 'damages which tire opposite party may sustain by the continuance' of such nuisance.”
So far as the language of that section concerns the fixing of the amount of the undertaking, it is similar to sections 447, 449, 4507 and 452,"which-sections, together with the-one under'considerátion, ‘correspond with sections 3054, 3056, -3057-, 3058, and 3059, Wisconsin Statutes 1898, and with sections 7826, 7828, 7829, 7830, and 7831; North Dakota Comp: L. 1913. Under the *236Wisconsin statute (section 3059) 'the Supreme Court of that state held in Northwestern Mutual Life Insurance Co. v. Park Hotel Co., 37 Wis. 125, that the stay was: a matter of right, and that mandamus would 'lie to compel the trial court ,to fix the amount of an. undertaking. In City of Janesville v. Janesville Water Co., 89 Wis. 159, 61 N. W. 770, the court said:
“Appeals from orders and judgments, in the .cases allowed by law, are a matter of right; and within the limitation that the appeal is taken and prosecuted in good faith, and that the party asking It gives the reasonable security required for that purpose, a stay of proceedings during the pendency of an appeal is quite of course, and really a matter of right, without which an appeal allowed by law would often prove fruitless and the appellate jurisdiction of,the court he found inadequate to the end's of justice and the proper protection of the rights of parties during the pendency of the appeal.”
This language was criticized in Hill v. Gates Co., 112 Wis. 482, 88 N. W. 463, as being too sweeping, and the court therein held that it should he limited to facts similar to those before the court at the time it was uttered, and accordingly in the latter case it wias held that under section 3060, Wisconsin Statutes 1898 (corresponding with our section 453, C. C. P.), the right to stay was discretionary.
In Harris v. Snyder, 113 Wis. 451, 89 N. W. 660, there was a question as to whether or not -the amount of the undertaking had been fixed by the trial court. If was therein stated:
“It is enough to say that, if the court was satisfied that -the amount was so fixed, as required by statute, and the notice of appeal and undertaking were served -and filed before the.execution was issued, then, under the authorities cited, the notice of appeal and undertaking operated as a supersedeas, without any further order by the court..”
In Green v. Hebbard, 95 Cal. 39, 30 Pac. 202, and Gutierrez v. Hebbard, 104 Cal. 103, 37 Pac. 749, writs of mandamus were issued compelling the trial judge to fix the amount of stay undertakings on appeal under the provisions of section 945, C. C. P. Cal., similar to our. section 449, C. C. P. In Windsor Pottery Works v. Superior Court, 13 Cal. App. 360, 109 Pac. 843, construing section 943, C. C. P. Cal., relating to an appeal from *237a judgment or order appointing a receiver, in which the language used is similar to that .in ou-r 'section 451, C. C. P., the court said:
“It is the duty of the judge under the said1 section to fix the amount of the undertaking- in order to stay the proceedings -pending an appeal, and in case of his refusal the writ of mandate will lie to compel such action.”
In State ex rel. Ger. Sav. Bk. v. Fawcett, 58 Neb. 371, 78 N. W. 636, under a statute similar in language to our -section 449, C. C. P., it was held that a stay on appeal was a matter of right. In Dady v. O’Rourke, 65 App. Div. 465, 72 N. Y. Supp. 827, in construing a statute similar to our section 447, C. C. P. the court said:
“These conditions are to some .extent dependent upon the exercise of judicial -discretion. Thus the e-nm- in which a written undertaking is to- -be given to stay- the execution of a judgment directing the -delivery of personal property or the recovery of a chattel is to be fixed by the -court from- which .the appeal is taken, ¡or by one of the judges of that tribunal. When this sum has been fixed, however, and -the appellant gives a written undertaking in that amount, the proceedings are thereby stayed without any further judicial -action; and we think that -the -appellant in su-ch a case has- -th-e right, upon an application for -that purpose, to have some amount fixed ais the sum- to be specified in the undertaking. We are of the opinion that the judge to whom -such an application is -made cannot -prevent him from obtaining a stay by refusing to fix any a-m-ount at all.”
But it is urged- by the -attorneys for th-e state (and this view is adopted in the majority opinion) that, while it might be within the rights of defendants to have a stay as to- -the enforcement of that part of the judgment commanding the removal of th-e liquors from the premises — i. e., affirmative acts -of abatement — it is not within their right to have a stay a-s to -the enforcement of th-e in-junctional features of the judgment. The following -cases are cited: Sixth Ave. R. Co. v. Gilbert, etc.. R. Co., 71 N. Y. 430; State ex rel. Gibson v. Superior Court, 39 Wash, 115, 80 Pac. 1108, 1 L. R. A. (N. S.) 554, 109 Am. St. Rep. 862, 4 Ann. Cas. 229; Lindsay v. District Court, 75 Iowa, 509, 39 N. W. 817.
In a note on page 1253 of 29 Cyc. it is stated:
*238"Supersedeas. — In- a suit for the abatement of a nuisance, an a-ppeal to- the Supreme Court will not, without further order, operate as a supersedeas, although a bond1 has been given under the Pennsylvania acts of March 7, 1845, and February 11, 1857, but the court may order the appeal to operate as a supersedeas on bond being given. Barker v. Hartman Steel Co., 23 Wkly. Notes Cas. (Pa.) 109.”
Not having access to- either the statutes or the opinion referred to, I am unabl-e to determine tire applicability of the note to the case in hand. The New York case is based1 on the language of •the then section 1351, C. C. P., which read:
‘'But, except where it -is otherwise specially prescribed by law, the appeal does not stay the execution -of the judgment or order appealed from, unless the ooiurt in or from which the appeal is taken, or a judge thereof, makes an order directing such a stay.”
The Washington decision discusses .the -distinction between mandatory and prohibitive injunctions, but the -decision does not rest upon any provision of the Washington statute. The Iowa decision (quoted from- in the majority opinion) wa's- based on the then section 3186 of -the Iowa Code, which is dissimilar in effect to our section- 451, C. C. P. These decisions, in, my -opinion, have no -application to a statute which expressly grants- a stay not merely from that part of the judgment which abates a nuisance, but 'also -from that -part - of the judgment which relates t-o a “restraint of the continuance of a nuisance.” Section- 451, C. C. P., first appeared, a-s has been [pointed out in the majority opinion, as section 12 of chapter 20 of the Laws- of 1887. It was there verbatim with section 3058, Wis. St., except that the word “of” was inserted after the verb 'Test-rain.” Manifestly ¡the insertion of the word- “of” was a clerical or typographical -error.- Under the section as it then was a judgment might -h-ave been twofold'. It might have -directed the abatement of a nuisance, an affirmative .act, and it might have restrained the continuance of the nuisance, a prohibitive act. From either act, -affirmative or prohibitive, or both, an appeal would lie, and it seem-s clear to me that under -that section as it then was a stay of the enforcement of the judgment was a matter- of right, and--that the -only discretion the trial court *239had- was in regard to the'amount at which the stay undersbaking should be fixed1.
Assuming that the Legislature of 1903 intended* to- adopt in the-Revised Code of Civil Procedure the unauthorized act of' the compilers of ¡the Compiled Laws of 1887 in changing the verb "restrain” to the noun “-restraint,” what real -difference is -there between proper -interpretation of .the -statute then -and now? At present the judgment may -direct the abatement of the nuisance, or it may direct the restraint of the continuance of -the nuisance. Can there be any -distinction in effect between a judgment which restrains the continuance -of a nuisance an-d one which directs the restraint of its continuance? It seems to me there -is 'merely a distinction without a difference. It is the old case of tweedledum and tweedkdee. It must be conceded that a judgment which restrain® the continuance of a nuisance is self-executing. W'hy is not a judgment that directs the restraint of the continuance of a nuisance also self-executing"? If it is not, wh-at steps are necessary to make it 'effective?
In '-the face -of our statute I .-think we have no- right to resort, for authority, -to common-law -decisions which recognize (and properly so) the distinction in matters -of stay between mandatory and prohibitive injunctions. When the Legislature ha® -spoken there is- no ground for a judicial distinction contrary to- the express w-ord-s of -the statute. I think it is -the plain duty of this court to fix the amount of an undertaking whereby the whole effect of the judgment will be stayed upon appeal.
S-MITH, J., -concurs in ¡the views of Justice GATES.